ALLOWANCE
This action is responsive to the Request for Continued Examination filed on 03/01/2022. As of the Examiner’s Amendment included herein, claims 1, 17, 19, and 20 have been further amended, claim 16 has been canceled, and thus claims 1, 11-13, 15, and 17-20 will remain pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 

1. (CURRENTLY AMENDED) A method, performed by a terminal device, for controlling an object in a virtual scene comprising:
determining a first position point in the virtual scene, the first position point being located outside a navigation surface of a first virtual object in the virtual scene, and the navigation surface being a way-finding surface on which the first virtual object moves to a position of a user-controlled object in the virtual scene; 
determining a plurality of movement types suitable for moving on a terrain at the first position point; 

determining a plurality of virtual objects that are able to be generated at the first position point and move with the target movement type; 
selecting a virtual object from the plurality of virtual objects as the first virtual object based on preset virtual object selection criteria;
 generating the first virtual object at the first position point in the virtual scene;
 determining an appearance action of the first virtual object at a second position point according to the target movement type of the first virtual object and a terrain at the second position point, the second position point being located in the navigation surface;
determining a first movement path and a movement manner of the first virtual object moving from the first position point to the second position point according to the target movement type of the first virtual object and a terrain between the first position point and the second position point;
 controlling the first virtual object to move from the first position point to the second position point according to the first movement path and the movement manner; and 
controlling the first virtual object to perform the appearance action at the second position point. 

2 – 10. (CANCELED)


determining one of the plurality of virtual objects as the first virtual object according to a preset priority or a refresh probability of each of the plurality of virtual objects. 

12. (ORIGINAL) The method of claim 1, wherein the selecting the virtual object from the plurality of virtual objects as the first virtual object comprises:
 determining a random one of the plurality of virtual objects as the first virtual object. 

13. (ORIGINAL) The method of claim 1, wherein before generating the first virtual object at the first position point in the virtual scene, the method further comprises:
 receiving refresh indication information transmitted by a server, the refresh indication information being used for indicating the first position point and the first virtual object. 

14. (CANCELED)

15. (ORIGINAL) The method of claim 1, wherein determining the appearance action of the first virtual object at the second position point comprises:


16. (CANCELED) 

17. (CURRENTLY AMENDED) The method of claim [[16]]1, wherein:
controlling the first virtual object to perform the appearance action at the second position point further comprises:
 determining a second movement path [[at]]moving from the second position point to a third position point according to an action type of the appearance action; and 
controlling the first virtual object to continue performing the appearance action along the second movement path. 

18. (ORIGINAL) The method of claim 1, wherein the first virtual object is a non-user-controlled object. 

19. (CURRENTLY AMENDED) An apparatus for controlling an object in a virtual scene, comprising:
 a memory operable to store program code;
 and a processor operable to read the program code and perform a plurality of operations including:

determining a plurality of movement types suitable for moving on a terrain at the first position point; 
selecting a movement type from the plurality of movement types as a target movement type based on preset movement type selection criteria; 
determining a plurality of virtual objects that are able to be generated at the first position point and move with the target movement type; 
selecting a virtual object from the plurality of virtual objects as the first virtual object based on preset virtual object selection criteria;
 generating the first virtual object at the first position point in the virtual scene;
 determining an appearance action of the first virtual object at a second position point according to the target movement type of the first virtual object and a terrain at the second position point, the second position point being located in the navigation surface;
 determining a first movement path and a movement manner of the first virtual object moving from the first position point to the second position point according to the target movement type of the first virtual object and a terrain between the first position point and the second position point;
 controlling the first virtual object to move from the first position point to the second position point according to the first movement path and the movement manner; and


20. (CURRENTLY AMENDED) A product including:
 machine-readable media other than a transitory signal;
 and instructions stored on the machine-readable media, the instructions configured to, when executed, cause a machine to:
determine a first position point in a virtual scene, the first position point being located outside a navigation surface of a first virtual object in the virtual scene, and the navigation surface being a way-finding surface on which the first virtual object moves to a position of a user-controlled object in the virtual scene; 
determine a plurality of movement types suitable for moving on a terrain at the first position point; 
select a movement type from the plurality of movement types as a target movement type based on preset movement type selection criteria; 
determine a plurality of virtual objects that are able to be generated at the first position point and move with the target movement type; 
select a virtual object from the plurality of virtual objects as the first virtual object based on preset virtual object selection criteria;
generate the first virtual object at the first position point in the virtual scene;
determine an appearance action of the first virtual object at a second position point according to the target movement type of the first virtual object and a terrain at the second position point, the second position point being located in the navigation surface;
determine a first movement path and a movement manner of the first virtual object moving from the first position point to the second position point according to the target movement type of the first virtual object and a terrain between the first position point and the second position point;
 control the first virtual object to move from the first position point to the second position point according to the first movement path and the movement manner;
 and control the first virtual object to perform the appearance action at the second position point.

-----------------------------------------------------------------------------------------------------
Authorization for this examiner’s amendment was given in an interview with Hefeng Su on 03/17/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In addition to the previously-presented features describing the dynamics involved in taking into account a terrain at a first position point and a terrain at a second position point when determining whether a virtual object that moves via a target movement type makes an appearance action at the second position point, the claims now also clarify that the a first movement path, a movement manner, and a terrain between the two position points must also be taken into consideration when performing the appearance action. These concepts, when combined, do not appear to be taught or suggested by the prior art of record. Therefore, independent claims 1, 19, and 20 are deemed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ALVARO R CALDERON IV/
Examiner, Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173